 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore set aside the election of December 4, 1953, and direct that a newelection be conducted.[The Boardset asidethe election conducted on December 4, 1953.][Text of Direction of Third Election omitted from publication.]ROYALCOTTONMILLCOMPANY,INC.andTEXTILEWORKERS UNIONof AMERICA,CIO.CaseNo. 11-CA-536. July 19,1954Decision and OrderOn May 29, 1953, Trial Examiner AlbertP.Wheatleyissued his In-termediate Report in the above-entitled proceeding,Respondent had engaged in and wasengagingin certain unfair laborpractices in violation of the National Labor Relations Act, and recom-mending that it cease and desist therefrom and take certain affirma-tive action,as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter,the Respondent filed exceptions to the In-termediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,the exceptions,and the entire record in the case andhereby adopts the Trial Examiner'sfindings,conclusions,and rec-ommendations insofar as they are consistent with the findings andconclusions made below.During the term of an exclusive bargaining contract with theUnion, the Respondent admittedly ceased to recognize the Union asthe statutory representative and refused to bargain with the Unionunder the contract with respect to certain grievances.The Respond-ent would justify its action on the ground that certain events estab-lished that the Respondent was acting in good faith,and that no vio-lation of the Act may be found.We find no merit in that defense.The record shows that the Respondent was confronted with a rivalrepresentation claim by theAFL 1 whichrepresented that the em-ployees of the Respondent voted to disaffiliate from the Union and toaffiliatewith the AFL.Whenthis claim was relied upon by the Re-spondent in refusing to deal with the Union,the latter responded thatalthough some of its members were "misled"into voting to secedeat a "meeting"inMay 1952,the members present at a meeting of theUnion of August 2, 1952, voted unanimously to affirm their loyaltyto the Union and requested it to process the grievances in question.'United TextileR orkers of America,AFL, herein called AFL109 NLRB No. 33. ROYAL COTTON MILL COMPANY, INC.187The Respondent nevertheless continued to refuse to deal with theUnion unless it furnished additional proof that it represented a ma-jority of the Respondent's employees.The Union did not complyand filed the instant charge.In our opinion, the facts in this case fall short of measuring up tothe standards which we require to establish a schism or defunctness,which would, in fact, create a question concerning representation, not-withstanding the existence of a current bargaining agreement.'Nor,apart from other possible considerations, do we believe that the AFL'sunsupported claim of majority representation constituted, underthe circumstances of this case, a reasonable basis for the Respondentto entertaina bona fidedoubt as to the Union's representative status,which had been memorialized in a valid subsisting contract.Unde-niably, in May 1952, there had been, to some degree, an insurgentmovement among the Respondent's employees to transfer their allegi-ance but, so far as the present record shows, this movement was abor-tive.More significantly, the facts appearing as of August 1952, es-tablished the utter lack of substance to the AFL claim. Thus, dur-ing the entire period of over 2 months between the AFL's claim andtheUnion's request for a grievance bargaining session, the AFLneither furnished the Respondent with evidence of its alleged ma-jority status nor filed with this Board a petition for certification.In the past, we have held that naked rival claims, unsupported bysubsequent petitions or evidence of substance for a substantial periodof time after the claims are made, do not relieve an employer of thestatutory obligation to bargain with the established majority repre-sentative.3We think that principle is here controlling.Finally, had there been any genuine concern over the alleged con-fusion resulting from the AFL's naked claim and the failure of theUnion to furnish additional evidence to support its contractural rep-resentative status, we believe that the Respondent would have takenadvantage of the Board's processes by filing a representation petitionso as to prevent this long hiatus in collective bargaining' Instead, byrefusing to deal with the Union on the ground of an alleged policyof neutrality, the Respondent elected to disrupt an established con-tractural relationship on the mere assertion of a rival naked claim.5On all of the facts, therefore, we find that the Respondent did nothave, and could not have had,a bona fidebelief that the Union mayhave lost its majority status, or that the AFL's bare claim raised a'Boyle-Midway, Inc,97 NLRB 895;American Factors, Ltd, et al,104 NLRB 199;Central Rufna,105 NLRB 5918Square D Company,105 NLRB 253;Universal Food Service,Inc.,104 NLRB 1;SpitzerMotor Sales, Inc,102 NLRB 437 at 448-4524Toolcraft Corporation,92 NLRB 655 at 656.5 Unlike the Trial Examiner,we find it unnecessary to determine whether the Respondent'sconduct constituted a termination of the existing contract or a violation of Section 8 (a)(5) under Section 8 (dl of the Act. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantial question concerning representation.'By reason thereofwe find, in agreement with the Trial Examiner, that the Respondent'srefusal to bargain with the Union upon request constituted a viola-tion of Section 8 (a) (5) of the Act.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Royal CottonMills Company, Inc., Wake Forest, North Carolina, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Refusing to recognize or to bargain collectively with TextileWorkers Union of America, CIO, as the exclusive representative ofallproduction and maintenance employees at Respondent's WakeForest, North Carolina, plant, including yardmen, the leadmen in theyard, watchmen, the overhauler, yarn sizer, section men, and factoryclerical employees, but excluding office clerical employees, professionalemployees, and supervisors as defined in the Act.(b)Engaging in any like or related acts or conduct interferingwith the efforts of the above-named Union to negotiate for or repre-sent the employees in the aforesaid unit as exclusive bargaining agent.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Textile Workers Unionof America, CIO, as the exclusive representative of all the employeesin the appropriate unit.(b)Post at its plant in Wake Forest, North Carolina, copies ofthe notice attached hereto and marked "Appendix." ' Copies of suchnotice, to be furnished by the Regional Director for the EleventhRegion, shall, after being duly signed by the Respondent's authorizedrepresentative be posted by the Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the Eleventh Region, in writ-ing, within ten (10) days from the date of this order, what steps theRespondent has taken to comply herewith.6Member Murdock, although agreeing with this finding,would also find that in anyevent, regardless of its belief, the Respondent was not warranted under these circum-stances in refusing to bargain with the Union.In the event that this Order is enforced by a decree of the United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." ROYAL COTTON MILL COMPANY, INC.189AppendixNOTICE TO ALL EMPLOYEESPursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT engage in any acts in any manner interferingwith the efforts of Textile Workers Union of America, CIO, tonegotiate for or represent the employees in the bargaining unitdescribed below.WE WILL bargain collectively upon request with the above-named Union as the exclusive representative of all employees inthe bargaining unit described below with respect to rates of pay,hours of employment, or other conditions of employment.Thebargaining unit is:_All production and maintenance employees at our WakeForest, North Carolina, plant, including yardmen, the lead-man in the yard, watchmen, the overhauler, the yarn sizer,section men, and factory clerical employees, but excludingoffice clerical employees, professional employees, and super-visors as defined in the National Labor Relations Act, asamended.ROYAL COTTON MILL COOMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must'remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEFollowing a certification issued on September 29, 1950, Royal Cotton Mill Com-pany, Inc., herein called Respondent, and the Textile Workers Union of America,CIO, herein called the CIO, entered into a contract effective for 1 year from Jan-uary 22, 1952.On or about May 26, 1952, Respondent was notified by the UnitedTextileWorkers of America, AFL, herein called AFL, that it, and not the CIO,represented the employees involved herein and that it (the AFL) was seekingrecognition.No further claims were made by the AFL and no proceedings underSection 9 of the National Labor Relations Act, as amended, herein called the Act,were instituted.About the middle of August 1952 Respondent refused tocontinueits recognitionof the CIO. The only questionin issueherein is, whether Respond-ent's refusal to continue to recognize the CIO violated Section 8 (a) (5) of the Actwhether Respondent unlawfully refused to bargain).'FACTSFollowing an election by secret ballot, the CIO was certified, on September 29,1950, as the exclusiverepresentativeof all productionand maintenance employees'1At the hearing before the undersigned in Raleigh, North Carolina, on May 7, 1953, theissues were narrowed to this single issue.2 There is no issue herein concerning unit.The parties agree that a unit appropriatefor the purposes of collective bargaining consists of all production and maintenance em- 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the Wake Forest, North Carolina, plant of Respondent.Thereafter Respondentand the CIO executed a collective-bargaining contract effective for 1 year from Jan-uary 22, 1952.Between January and May 1952 representatives of the CIO andRespondent met on several occasions and discussed various matters, including griev-ances.Between about May 1, 1952, and August 12, 1952, there was little or noactivity at Respondent's plant on behalf of the CIO.This record infers that on or about May 24, 1952, some of the employees in theunit heretofore described voted to withdraw from the CIO and to affiliate with theAFL. By letter dated May 26, 1952, the AFL advised Respondent:This is to inform you that your employees are members of this labor organ-ization [AFL] and have designated this union to represent them for the purposeof collective bargaining.This is to advise you that on May 24, 1952, your employees formerly affiliatedwith the Textile Workers Union of America, CIO, at a regularly constitutedmeeting voted to withdraw and disaffiliate with said union and to affiliate withthe United Textile Workers of America, AFL. The overwhelming majority ofyour employees designated the UTWA-AFL as their collective bargaining agent.We hereby request an appointment for the purpose of securing recognition byyou of the United Textile Workers of America, AFL, as the collective bargainingagent for your employees and for the further purpose of commencing negotia-tions for an agreement.We hereby request that you are not to deal with or bargain with the TextileWorkers Union of America, CIO. The members of Local #1238 are no longermembers of TWUA-CIO, therefore no reason exists for further bargaining withTWUA-CIO.Very truly yours,By letter dated June 2, 1952, Respondent advised the AFL:We have received your letter of May 26 in which you request that we meetwith and recognize you as the collective bargaining agent of our employees.We, of course, are party to a contract with the Textile Workers Union ofAmerica, CIO in which we recognize that Union as "the exclusive representa-tive" of our employees. In view of such contract, on the one hand, and yourassertion, that you now represent our employees, on the other hand, we are notcertain as to just whom it is our legal duty to recognize and deal with.Under the circumstances it would seem that the proper position for us totake is that further bargaining dealings shall be held in a state of suspense untilthere is some authoritative determination as to what our duties are.Very truly yours,The only contact between Respondent and the AFL consists of the correspondencequoted above.There is no evidence of any activity on behalf of the AFL andRespondent's witnesses testified there was no activity, at Respondent's plant, onbehalf of any union during the summer of 1952.No petition, other than the onefiled in Case No. 34-RC-206 in 1950, under Section 9 of the Act has been filed.By letter dated August 12, 1952, the CIO advised Respondent that there wereseveral instances of unsettled grievances and requested Respondent to meet con-cerning these matters.Respondent informed the CIO of the correspondence betweenRespondent and the AFL, requested proof of majority representation, and refusedto continue to recognize the CIO as the bargaining agent for its employees 3 absentsuch proof.ConclusionsOnce employees have designated their bargaining representative in accordance withthe Act, recognition of that representative is not a matter which an employer mayor may not grant when and as he chooses. A duty to bargain with such a dulydesignated representative has been imposed upon him by the Act.The Act alsoprovides the methods whereby such a duty may be dissolved and in the absence ofcircumstances giving rise to "good faith" doubts an employer may not decide forployees at Respondent's Wake Forest, North Carolina, plant, including yardmen, the lead-man in the yard, watchmen, the overhauler, the yarn sizer, section men, and factory clericalemployees, but excluding office clerical employees, professional employees, and supervisorsas defined in the ActAlso seeRoyal Cotton Mall Company,Case No. 34-RC-206 (notreported in printed volumes of Board Decisions and Orders)3 There is no issue herein as to whether the grievances were proper subjects for collec-tive bargaining. ROYAL COTTON MILL COMPANY, INC.191itselfwhether the union has lost its bargaining status, and decidingthatit has, refuseto deal with it further.Although certification of a bargaining representative by the Board is not intendedto create a permanent relationship without regard to new situations that may develop,theremust be a reasonable measure of stability to the relationship so established,as it is one of the objectives of the Act to stabilize as well as improve industrialrelations.Accordingly, it is now well settled that a union's representative statusestablished by Board certification is conclusively presumed for a reasonable periodof time, customarily 1 year after certification, and indefinitely thereafter until suchstatus is shown to have ceased.Also, to encourage a reasonable stability in existingbargaining relationships,the Board has followed a general administrative policy ofnot affording employees a new opportunity for a redetermination of representativeswhile the employees concerned are covered by a collective-bargaining agreementwhich is not approaching expiration.This "contract bar" rule is not without excep-tions.However, had a petition under Section 9 of the Act been filed, which is notthe case herein, the Board, in all probability, would have determined, in the lightof the facts described above, that the conflicting claims to representation of the twolabor organizations involved were not sufficient to warrant a finding that there wasa question concerning representation and not sufficient to warrant an election toresolve the dispute.'As noted above, during the term of a valid collective-bargaining contract, Re-spondent, in reliance upon the events described above, refused to recognize orbargain with the contracting union (the CIO) and thereby terminated the contract.There can be no question that the action of the AFL did not, in fact or in law,terminate the contract.Nevertheless, Respondent, in complete disregard of its terms,unequivocally indicated that it would no longer abide by the provisions of theagreement.It appears that matters involving the enforcement of contracts should be left tothe usual processes of the law and not to the National Labor Relations Board.Nevertheless, an employer's refusal to abide by the terms of a contract is a pertinentfact to be examined and appraised in determining whether there is manifest less thanwholehearted cooperation with the union and an infringement upon the rights guar-anteed by the Act.It is not open to dispute that a negotiated contract is the desired goal of collectivebargaining.Such a contract is a serious achievement and successful labor relationsand the attainment of the purposes of the Act requires that such a contract not belightly cast aside.Congress, this Board, and the courts have indicated the sanctityof collective-bargaining contracts is to be maintained.(See Section 8 (d) of theAct,5 N. L.R. B v. Sands Mfg. Co.,306 U. S. 332, andN. L. R. B. v. RockawayNews Supply Company, Inc.,345 U. S. 71.)6 The cases mentioned above establishthat employees may not repudiate an existing contract by refusing to work in accord-ance with its terms.To permit management but not labor to cast aside such con-tracts would make a farce of the whole theory and practice of collective bargaining.The burden of observing the terms of a collective-bargaining contract falls equallyon the shoulders of both labor and management.In the light of the foregoing the undersigned is not convinced that the bargainingrelationship between Respondent and the CIO, because of the events described above,had become a matter of such confusion that the relationship between them no longerpromoted stability in industrial relations and is not convinced that Respondent, interminating its bargaining relations with the CIO was acting in good faith. In theopinion of the undersigned, Respondent's conduct failed to meet the standard of4 Voluminous and well established, though still evolving in the lightof changing indus-trial practices, decisional law has resulted from the Board's resolution of the conflict be-tween a reasonable permanence to the relationship created by a contract and the exerciseof employees of their full freedom of designation of representatives of their own choosing-has resulted from "contract-bar" cases-and these principles have been recognized by thecourts and applied.in complaintcases.(SeeN. L. R B v. Geraldine Novelty Co., Inc.,173F 2d 14 (C A 2).)5Section 8 (d) provides, in so far as it is pertinent herein, "That where there is in effecta collective-bargaining contract covering employees in an industry affecting commerce, theduty to bargain collectively shall also mean that no party to such contractshall terminateor modify such contract, unless . . [unless the party desiring such terminationor modi-fication follows a prescribed procedure, which Respondent herein did not follow]."6 See alsoJohn W Bolton d Sons, Inc,91 NLRB 989, holding it is a violation of Section8 (a) (5) of the Act to modify an existing contract without compliance with the proceduralprovisions of Section. 8 (d) of the Act. 192-DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood-faith bargaining required by Section 8 (d) of the Act and constituteda refusalto bargainin violation of Section 8 (a) (5) and 8 (a) (1) of the Act.ULTIMATE FINDINGS AND CONCLUSIONSIn view of the foregoing, and upon consideration of the entire record, the under-signed finds and concludes that:(1)Royal Cotton Mill Company, Inc., is engaged in commerce within the mean-ing of the Act.7(2)TextileWorkers Union of America, CIO, is a labor organization within themeaning of the Act.(3)The following employees of Respondent constitute a unit appropriate for thepurposes of collective bargaining within the meaning of the Act: All productionand maintenance employees at Respondent's Wake Forest, North Carolina, plant,including yardmen, the leadman in the yard, watchmen, the overhauler, the yarnsizer, sectionmen, and factory clerical employees, but excluding office clericalemployees, professional employees, and supervisors as defined in the Act.(4)On September 21, 1950, a majority of the employees in the aforementionedunit designated the CIO as their representative for the purpose of collective bar-gaining and on that date and at all times material herein the CIO has been theexclusive bargaining representative of all the employees in the aforementionedappropriate unit.(5)On or about August 12, 1952, and at all times thereafter, Respondent unlaw-fully refused and has continued to refuse to bargain 'collectively with the CIO asthe representative of the employees in the unit heretofore found appropriate.(6) By the aforesaid refusal to bargain Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8 (a) (5) and (1)Section 2 (6) and (7) of the Act.(7)The aforesaid unfair labor practices occurring in connection with the opera-tions of Respondent's business, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.THE REMEDYSince it has been foundthatRespondent has engaged in unfair labor practices,itwill be recommended that Respondent take the action hereinafter specified inorder to effectuate the policiesof the Act.[Recommendations omitted from publication.]7 Respondent engages in the manufacture, sales, and distribution of textile yarns andrelated products.Its principal place of business is located at Wake Forest, North Caro-lina, and in the course and conduct of its operations Respondent causes equipment, supplies,and raw materials, of a value of more than $500,000 annually, and finished products, of avalue of more than $25,000 annually, to be transported and delivered in interstatecommerce.SHIRLINGTON SUPERMARKET, INC., AND ITS SUBSIDIARIES, SHIRLEYFOOD STORENo.1, INC., SHIRLEY FOOD STORENo.2, INC., SHIRLEYFOOD STORENo.5, INC., SHIRLEY FOOD STORENo.6, INC., AND WEST-MONTSUPERMARKET, INC.,andLOCAL 1501, RETAILCLERKSINTER-NATIONAL ASSOCIATION,AFL.Case No. 5-CA-775. July 19, 1954Order Denying Motion for ReconsiderationOn April 29, 1954, the Board issued its Decision and Order herein,'in which it found that the first representation election among theRespondent's employees was validly set aside, and consequently that3108 NLRB 579.109 NLRB No. 57.